 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7                                                  ***
 8    FRED HOLABIRD,                                         Case No. 3:14-cv-00262-HDM-CBC
 9                                          Plaintiff,                      ORDER
             v.
10

11    DONALD KAGIN, et al.,
12                                      Defendants.
13
            The Magistrate Judge’s Report and Recommendation has been filed with the court and the
14
     parties have filed their objections to the Report. The Report and Recommendation does not address
15
     the request for attorneys fees made by the plaintiff during the evidentiary hearing and in his
16
     Proposed Findings of Fact. Accordingly, the plaintiff shall have until March 19, 2019 within
17
     which to file a motion for fees and costs. The defendant shall respond to any such motion by April
18
     2, 2019 and the plaintiff shall file a reply by April 9, 2019. Any motion for fees shall address
19
     Local Rule 54-14.
20

21          IT IS SO ORDERED.

22          DATED THIS 26th day of February, 2019.

23

24                                                ________________________________
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         1
